DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/2/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 13-15, 17, 20, 26, and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Schuster (US 2016/0290671 – previously cited) in view of Lifson (US 2010/0307177) and Ivan (WO 2006/093647A1 – provided by Applicant in the IDS, previously cited), further in view of Hwan (KR 20110014435A, previously cited), Schnetzka (US 2007/0063668, previously cited), Kiesel (US 2012/0210037).

Regarding claim 13, Schuster teaches a compressor (108, Fig. 1, paragraph [0034[) comprising a controller (see 216, Fig. 2, paragraph [0049]) connected to a first variable speed drive (VSD) motor (paragraph [0049] notes that 216 includes a variable speed inverter drive thereby making 216 and the VSD connected) for driving a compressor element of said 
wherein the controller is further connected to a second VSD motor (see paragraph [0034] which notes a second VSD unit) for driving a cooling fan configured to cool said compressor (see paragraph [0034] which notes the second VSD unit drives a fan 114),
a first inverter configured to control the first VSD motor driving said compressor element, and a second inverter configured to control the second VSD motor driving the fan (see paragraph [0005] which notes the VSD’s utilize an inverter, therefore 116 and the second VSD have inverters which are configured to control them to drive a compressor and fan as noted in paragraph [0034]), wherein said control varies the speed of the second VSD motor (see paragraphs [0034] and [0049] which notes the VSD’s drive the motor at variable speeds).
Schuster does not teach that the first inverter configured to control a frequency and a voltage of the first VSD motor, a second inverter configured to control a frequency and a voltage of the second VSD motor, and that said controller comprising:
a housing for all elements protected from an outside environment  in which is provided:
a rectifier, 
a direct current (DC) link with a DC bus and two inverters connected to the same DC bus, wherein the controller further comprises a voltage sensor positioned on the DC bus that measures a voltage of the first VSD motor and/or of the second VSD motor, and 
wherein the controller is configured to stop the compressor when the measured voltage is equal to or higher than a predetermined voltage limit or when the measured voltage is equal to or lower than a predetermined minimum voltage, 
wherein a DC link capacitor is connected between the rectifier and the first and second inverters.  
Lifson teaches that variable speed drives are used to control supply voltage and frequency by utilizing an inverter (Lifson, paragraph [0002]). Therefore, it would be obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Schuster with the inverters controlling a frequency and voltage of their associated VSD motor, as Lifson teaches that VSD’s control voltage and frequency by utilizing a frequency (Lifson, paragraph [0002]). 
Schuster as modified does not teach:
a housing for all elements protected from an outside environment  in which is provided:
a rectifier, 
a direct current (DC) link with a DC bus and two inverters connected to the same DC bus, wherein the controller further comprises a voltage sensor positioned on the DC bus that measures a voltage of the first VSD motor and/or of the second VSD motor, and 
wherein the controller is configured to stop the compressor when the measured voltage is equal to or higher than a predetermined voltage limit or when the measured voltage is equal to or lower than a predetermined minimum voltage, 
wherein a DC link capacitor is connected between the rectifier and the first and second inverters.  
Kiesel an electrical circuit which comprises a data bus, a control unit, an inverter, a converter, etc. which are contained within a housing which surrounds the electrical circuit to provide a high degree of protection (Kiesel, paragraph [0018]). Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date, with a housing for all elements of the controller, as taught by Kiesel, in order to provide a high degree of protection to the controller (Kiesel, paragraph [0018]).
Schuster as modified does not teach:
a rectifier, 
a direct current (DC) link with a DC bus and two inverters connected to the same DC bus, wherein the controller further comprises a voltage sensor positioned on the DC bus that measures a voltage of the first VSD motor and/or of the second VSD motor, and 
wherein the controller is configured to stop the compressor when the measured voltage is equal to or higher than a predetermined voltage limit or when the measured voltage is equal to or lower than a predetermined minimum voltage, 
wherein a DC link capacitor is connected between the rectifier and the first and second inverters.  
Ivan teaches a system directed to a variable speed drive including an inverter module (Ivan, paragraph [0010]) which can be directed to a chiller system which includes a compressor (Ivan, paragraph [0012]) that is powered by a VSD (Ivan, see paragraph [0029]) that are connected to a controller which has a rectifier (Ivan, 202, Fig. 2B, paragraph [0046]), and a DC link (Ivan, 204, Fig. 2B) connecting two inverters (Ivan, 206, Fig. 2B, paragraph [0031]) to the same DC bus (Ivan, 412, Fig. 4B which shows the DC Bus 412 connected to the capacitors 420 and resistors 422 of the DC link per paragraph [0039], and connected to the inverter 206 further see paragraph [0039] which notes a second inverter can be added to the circuit shown in Fig. 4B, the DC bus is defined as the wiring connecting the inverter and converter), wherein a DC link capacitor is connected between the rectifier and the first and second inverters (see Ivan, Figs. 4A-4B which shows the rectifier 202 in Fig. 4A connected to the inverters 206 in Fig. 4B, with a DC link capacitor 420 between the rectifier and inverters in Fig. 4B, see paragraph [0039]). 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Schuster with the teaching of the controller comprising a rectifier, a DC link and a DC bus and two inverters connected to the same DC bus and a DC link capacitor between the rectifier and inverters, as taught by Ivan, in order to precharge the DC link of a VSD without requiring precharge and super contactors and resistors (see Ivan, paragraph [0009]). 
Schuster as modified does not specifically teach:
a voltage sensor positioned on the DC bus that measures a voltage of the first VSD motor and/or of the second VSD motor, and 
wherein the controller is configured to stop the compressor when the measured voltage is equal to or higher than a predetermined voltage limit or when the measured voltage is equal to or lower than a predetermined minimum voltage.  
Hwan teaches an air conditioner (Hwan, Title) which features an electric motor control apparatus (Hwan, 200, see Description pg. 3, lines 83) for a compressor motor (Hwan, Description, pg. 5, lines 170-171) with a DC link (Hwan, Vdc_2, Fig. 2, see Description, pg. 3, lines 102-105) connected to the motor’s inverter (Hwan, 230, Fig. 2, see Description pg. 34, lines 135-140) via a DC bus (Hwan, defined as the wiring connecting 230, Vdc_2, and the converter 220, see Description, pg. 3, lines 83-85), wherein the DC bus has a voltage sensor positioned on the DC bus (Hwan, see Description, pg. 4, lines 145-150, which notes the voltage detector at the ends of the capacitor C so that the voltage of Vdc_2 is detected). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Schuster as modified with a voltage sensor positioned on the DC bus, as taught by Hwan, in order to be able to monitor against over-voltage situations that can be harmful to the controller. 
Schuster as modified does not teach that the controller is configured to stop the compressor when the measured voltage is equal to or higher than a predetermined voltage limit or when the measured voltage is equal to or lower than a predetermined minimum voltage.  
Schnetzka teaches a VSD which powers a motor of a compressor in a refrigeration system (Schnetzka, paragraph [0026]) wherein when the DC link voltage of the VSD is under a threshold limit the VSD is immediately shut down (Schnetzka, paragraph [0048], Fig. 5A, if the VSD is shut down then the compressor is also shut down because the VSD supplies power to the motor which powers the compressor). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Schuster as modified with the teaching of stopping the compressor when the measured voltage reaches a predetermined voltage limit, as taught by Schnetzka, in order to prevent damage to the compressor. 

Regarding claim 14, Schuster as modified teaches the according to claim 13, wherein said compressor does not have a relay cabinet (Schuster does not note the use of a relay cabinet).  

Regarding claim 15, Schuster as modified teaches the compressor according to claim 13, wherein each of said inverters comprises at least one insualted-gate bipolar transistor (IGBT) which is connected to said DC bus (Ivan, paragraph [0031] notes that the inverters have a power module that can include IGBT power switches).  

Regarding claim 17, Schuster as modified teaches the compressor according to claim 13, wherein the controller further comprises a first current sensor for sensing current going through a winding of the first VSD motor (see Schuster, paragraph [0050] notes the use of a current sensor connected to the control unit and motor, the Examiner notes that the winding is inherently within the motor in order to transmit a current).  

Regarding claim 20, Schuster as modified teaches the compressor according to claim 13, wherein the controller further comprises a communication link to a temperature sensor (Schuster, 135, paragraph [0044], the communication link is defined as the link between the sensor and controller described in paragraph [0044]), said temperature sensor being at of the first VSD motor driving the compressor element (broadly interpreted, the limitation is met as Figs. 1-2 of Schuster at least show the temperature sensor 135 being in the vicinity of the VSD/motor).  

Regarding claim 26, see the rejection of claim 13 as the limitations are the same. 

Regarding claim 28, Schuster as modified teaches the compressor according to claim 13, wherein the controller receives data concerning a requirement of a compressed gas (see Schuster paragraph [0008] which notes the controller receives information of a compressor discharge temperature, the Examiner notes that the compressor discharges a compressed gas and that the information cited in paragraph [0008] is analogous to “a requirement” as the requirement is not defined in the specification and thus can be broadly interpreted as anything related to the compressed gas). 

Regarding claim 29, Schuster as modified teaches the compressor according to claim 17, but does not specifically teach the controller further comprises a second current sensor for sensing current going through a winding of the second VSD motor. However, the Examiner notes that the addition of a second current sensor for sensing current going through a winding of the second VSD motor is a mere duplication of parts. Additionally, Applicant has not disclosed that having a second current sensor for sensing current going through a winding of the second VSD motor does anything more than produce the predictable result of being able to further sense the current of the second VSD. Since it has been held that has no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04 IV.A, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to modify Schuster as modified to further comprise a second current sensor for sensing current going through a winding of the second VSD motor and meet the claimed limitations in order to provide the predictable results of providing greater coverage of electrical monitoring in the compressor by also being able to sense the current flowing through the second VSD. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Schuster in view of Lifson, Ivan, Hwan, Schnetzka, and Kiesel, as applied to claim 13, further in view of Peterson (US 2014/0277818).

Regarding claim 16, Schuster as modified teaches the compressor according to claim 13, but does not teach the controller further comprises a separate cooling fan for cooling power electronics of said controller. Peterson teaches an information handling system (Peterson, Title, Abstract, see paragraph [0015] and 10, Fig. 1 which shows that 10 houses a CPU, RAM, and motherboard, thus making 10 analogous to a controller and the CPU, RAM, and motherboard being analogous to the power electronics) which comprises a housing (Peterson, 14, Fig. 1) which houses the power electronics of the information handling system (Petrson, 16, 18, 20, Fig. 1, see paragraph [0015]) wherein the housing also comprises a fan for cooling the power electronics (Petrson, 12, Fig. 1, paragraph [0017]).
 	It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Schuster as modified, with a separate cooling fan for cooling the electronics of a controller, as taught by Peterson, in order to maintain the controllers temperature within constraints that prevent failure of the controller (Peterson, paragraph [0017]).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Schuster in view of Lifson, Ivan, Hwan, Schnetzka, and Kiesel, as applied to claim 13, further in view of Rogers (US 2013/0296987– previously cited).

Regarding claim 21, Schuster as modified teaches the compressor according claim 13, but does not explicitly teach that the controller further comprises an internal power supply. Schuster does teach that the controller does receive power (see Schuster, paragraph [0049).  Rogers teaches a controller with an internal power supply (Rogers, paragraph [0135]). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Schuster as modified with a controller with an internal power supply, as taught by Rogers, in order for the controller to maintain operation in the case of an outage of external power. 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Schuster in view of Lifson, Ivan, Hwan, Schnetzka, and Kiesel, as applied to claim 13, in view of Mitsuyasu (US 2006/0158131– previously cited).

Regarding claim 22, Schuster as modified teaches the compressor according to claim 13, but does not specifically teach the rectifier, the DC link with the DC bus and the two inverters are on one Printed Circuit Board.  
Mitsuyasu teaches control circuits for controlling a DC power supply which has an inverter circuit and a number of other components that are mounted onto a printed circuit board (Mitsuyasu, Abstract). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Schuster as modified with a printed circuit board that a rectifier, DC bus, and inverters, as taught by Mitsuyasu, in order to have the main components applied into a single integral component to reduce the space needed in the controller. 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Schuster (US 2016/0290671– previously cited) in view of Lifson (US 2010/0307177), Kopko (US 2011/0083454– previously cited) and Ivan (WO 2006/093647A1 – provided by Applicant in the IDS, previously cited), further in view of Hwan (KR 20110014435A), Schnetzka (US 2007/0063668, previously cited), and Kiesel (US 2012/0210037).

Regarding claim 23, Schuster teaches a controller (see paragraph [0034] which notes the use of a controller) connected to a first variable speed drive (VSD) motor (116, Fig. 1, see paragraph [0034]) for driving a compressor element of said compressor (see paragraph [0034] which notes that the VSD 116 drives the compressor via the motor 106),
wherein the controller is further connected to a second VSD motor (see paragraph [0034] which notes a second VSD unit) for driving a cooling fan configured to cool said compressor (see paragraph [0034] which notes the second VSD unit drives a fan 114)
a first inverter configured to control the first VSD motor driving said compressor element, and a second inverter configured to control the second VSD motor driving the fan (see paragraph [0005] which notes the VSD’s utilize an inverter, therefore 116 and the second VSD have inverters which are configured to control them to drive a compressor and fan as noted in paragraph [0034]), wherein said control varies the speed of the second VSD motor (see paragraph [0034] which notes the VSD’s drive the motor at variable speeds).
Schuster does not teach: 
a vacuum pump comprising the elements of the claim, 
the first inverter configured to control the frequency and voltage the first VSD motor, and the second inverter configured to control a frequency and voltage of the second VSD motor, 
said controller comprising a housing for all elements protected from an outside environment in which is provided a rectifier, a direct current (DC) link with a DC bus and two inverters connected to the same DC bus, 
wherein the controller further comprises a voltage sensor positioned on the DC bus that measures a voltage of the first VSD motor and/or of the second VSD motor, 
wherein the controller is configured to stop the compressor when the measured voltage is equal to or higher than a predetermined voltage limit or when the measured voltage is equal to or lower than a predetermined minimum voltage, 
wherein a DC link capacitor is connected between the rectifier and the first and second inverters.  
Kopko teaches a controller which can adjust speed of a fluid pump, where the pump may be driven by a motor that has a motor drive that is a VSD (Kopko, paragraph [0076]). 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Schuster as modified, with using a vacuum pump with the controller as claimed, as Kopko teaches that it is known to use controllers which are connected to drive VSD’s in motors of pumps (Kopko, paragraph [0076]).
Schuster as modified does not teach: 
that the first inverter configured to control the frequency and voltage the first VSD motor, and the second inverter configured to control a frequency and voltage of the second VSD motor, 
said controller comprising a housing for all elements protected from an outside environment in which is provided a rectifier, a direct current (DC) link with a DC bus and two inverters connected to the same DC bus, 
wherein the controller further comprises a voltage sensor positioned on the DC bus that measures a voltage of the first VSD motor and/or of the second VSD motor, wherein the controller is configured to stop the compressor when the measured voltage is equal to or higher than a predetermined voltage limit or when the measured voltage is equal to or lower than a predetermined minimum voltage, 
wherein a DC link capacitor is connected between the rectifier and the first and second inverters.  
Lifson teaches that variable speed drives are used to control supply voltage and frequency by utilizing an inverter (Lifson, paragraph [0002]). Therefore, it would be obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Schuster with the inverters controlling a frequency and voltage of their associated VSD motor, as Lifson teaches that VSD’s control voltage and frequency by utilizing a frequency (Lifson, paragraph [0002]). 
Schuster as modified does not teach that: 
said controller comprising a housing for all elements protected from an outside environment in which is provided a rectifier, a direct current (DC) link with a DC bus and two inverters connected to the same DC bus, wherein the controller further comprises a voltage sensor positioned on the DC bus that measures a voltage of the first VSD motor and/or of the second VSD motor, 
wherein the controller is configured to stop the compressor when the measured voltage is equal to or higher than a predetermined voltage limit or when the measured voltage is equal to or lower than a predetermined minimum voltage, 
wherein a DC link capacitor is connected between the rectifier and the first and second inverters.  
Kiesel an electrical circuit which comprises a data bus, a control unit, an inverter, a converter, etc. which are contained within a housing which surrounds the electrical circuit to provide a high degree of protection (Kiesel, paragraph [0018]). Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date, with a housing for all elements of the controller, as taught by Kiesel, in order to provide a high degree of protection to the controller (Kiesel, paragraph [0018]).
Schuster as modified does not teach that: 
said controller comprising a rectifier, a direct current (DC) link with a DC bus and two inverters connected to the same DC bus, wherein the controller further comprises a voltage sensor positioned on the DC bus that measures a voltage of the first VSD motor and/or of the second VSD motor, 
wherein the controller is configured to stop the compressor when the measured voltage is equal to or higher than a predetermined voltage limit or when the measured voltage is equal to or lower than a predetermined minimum voltage, 
wherein a DC link capacitor is connected between the rectifier and the first and second inverters.  
Ivan teaches a system directed to a variable speed drive including an inverter module (Ivan, paragraph [0010]) which can be directed to a chiller system which includes a compressor (Ivan, paragraph [0012]) that is powered by a VSD (Ivan, see paragraph [0029]) that are connected to a controller which has a rectifier (Ivan, 202, Fig. 2B, paragraph [0046]), and a DC link (Ivan, 204, Fig. 2B) connecting two inverters (Ivan, 206, Fig. 2B, paragraph [0031]) to the same DC bus (Ivan, 412, Fig. 4B which shows the DC Bus 412 connected to the capacitors 420 and resistors 422 of the DC link per paragraph [0039], and connected to the inverter 206 further see paragraph [0039] which notes a second inverter can be added to the circuit shown in Fig. 4B, the DC bus is defined as the wiring connecting the inverter and converter) wherein a DC link capacitor is connected between the rectifier and the first and second inverters (see Ivan, Figs. 4A-4B which shows the rectifier 202 in Fig. 4A connected to the inverters 206 in Fig. 4B, with a DC link capacitor 420 between the rectifier and inverters in Fig. 4B, see paragraph [0039]).. 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Schuster with the teaching of the controller comprising a rectifier, a DC link and a DC bus and two inverters connected to the same DC bus and a DC link capacitor between the rectifier and inverters, as taught by Ivan, in order to precharge the DC link of a VSD without requiring precharge and supper contactors and resistors (see Ivan, paragraph [0009]). 
Schuster as modified does not teach:
the controller further comprises a voltage sensor positioned on the DC bus that measures a voltage of the first VSD motor and/or of the second VSD motor, 
wherein the controller is configured to stop the compressor when the measured voltage is equal to or higher than a predetermined voltage limit or when the measured voltage is equal to or lower than a predetermined minimum voltage.  
Hwan teaches an air conditioner (Hwan, Title) which features an electric motor control apparatus (Hwan, 200, see Description pg. 3, lines 83) for a compressor motor (Hwan, Description, pg. 5, lines 170-171) with a DC link (Hwan, Vdc_2, Fig. 2, see Description, pg. 3, lines 102-105) connected to the motor’s inverter (Hwan, 230, Fig. 2, see Description pg. 34, lines 135-140) via a DC bus (Hwan, defined as the wiring connecting 230, Vdc_2, and the converter 220, see Description, pg. 3, lines 83-85), wherein the DC bus has a voltage sensor positioned on the DC bus (Hwan, see Description, pg. 4, lines 145-150, which notes the voltage detector at the ends of the capacitor C so that the voltage of Vdc_2 is detected). 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Schuster as modified with a voltage sensor positioned on the DC bus, as taught by Hwan, in order to be able to monitor against over-voltage situations that can be harmful to the controller. 
Schuster as modified does not teach that the controller is configured to stop the compressor when the measured voltage is equal to or higher than a predetermined voltage limit or when the measured voltage is equal to or lower than a predetermined minimum voltage.  
Schnetzka teaches a VSD which powers a motor of a compressor in a refrigeration system (Schnetzka, paragraph [0026]) wherein when the DC link voltage of the VSD is under a threshold limit the VSD is immediately shut down (Schnetzka, paragraph [0048], Fig. 5A, if the VSD is shut down then, through combination, the vacuum pump is also shut down because the VSD supplies power to the motor which powers the vacuum pump). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Schuster as modified with the teaching of stopping the compressor when the measured voltage reaches a predetermined voltage limit, as taught by Schnetzka, in order to prevent damage to the compressor. 

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Schuster in view of Ivan, Hwan, and Schnetzka, as applied to claim 13, further in view of Thornton (US 2017/0131006).

Regarding claim 24, Schuster as modified teaches the compressor according to claim 13, further comprising an ambient humidity sensor (see Schuster, paragraph [0056] which notes that outdoor humidity can be sensed). Schuster as modified does not teach that if a measured humidity is above a humidity limit, the controller maintains the first VSD motor and/or the second VSD motor at a high temperature so that condensate cannot form. 
Thornton teaches a refrigerant system which comprises a controller which determines a target based on outside humidity and temperature, and monitors the VSD temperature to prevent the build up of condensation such that when the target is above a level at which condensation should form the controller increases the temperature of refrigerant by transferring heat from the VSD to the refrigerant to prevent condensation formation (Thornton, paragraphs [0035]-[0036], the Examiner notes that this control is analogous to the recited limitations as Thornton teaches forming a target based on outside humidity, and when this target is above a target level which condensation forms, the VSD temperature is raised to prevent condensation build-up)
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Schuster as modified with preventing condensation when humidity is higher than a limit value, as taught by Thornton, in order to prevent damage to the VSD (Thornton, paragraph [0035]).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Schuster in view of Lifson, Ivan, Hwan, Schnetzka, and Kiesel, further in view of Hwan and Schnetzka, further in view of Julicher (US 2013/0088238 – previously cited).

Regarding claim 27, Schuster as modified teaches the controller according to claim 26, but does not teach that the controller is further configured to generate an alert when the measured voltage is compared to an additional limit. Julicher teaches an alarm which is generated when a measured voltage is in an alarm condition range (Julicher, cl. 29). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Schuster as modified, with an alert generated when measured voltage is compared to a limit, as taught by Julicher, in order to notify users of a potential electrical issue.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Schuster in view of Lifson, Ivan, Hwan, Schnetzka, and Kiesel, further in view of Hwan and Schnetzka, further in view of Yoshida (US 2016/0149531).

Regarding claim 30, Schuster as modified teaches the compressor according to claim 29, but does not specifically teach that the controller further comprises an electrical protection to overcurrent. Yoshida teaches that is conventional for a motor drive to have overcurrent protection (Yoshida, paragraph [0006], see Fig. 1). Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Schuster as modified, with electrical protection to overcurrent for the controller, as Yoshida teaches that it is conventional for motor drives to have overcurrent protection (Yoshida, paragraph [0006]), thereby preventing unwanted damage to the motor. 

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Schuster in view of Lifson, Kopko  and Ivan, further in view of Hwan, Schnetzka, and Kiesel, further in view of Yoshida (US 2016/0149531),

Regarding claim 31, Schuster as modified teaches the vacuum pump according to claim 23, wherein the controller further comprises a first current sensor for sensing current going through a winding of the first VSD motor (see Schuster, paragraph [0050] notes the use of a current sensor connected to the control unit and motor, the Examiner notes that the winding is inherently within the motor in order to transmit a current).
Schuster as modified does not teach a second current sensor for sensing current going through a winding of the second VSD motor, and wherein the controller further comprises an electrical protection to overcurrent.
However, the Examiner notes that the addition of a second current sensor for sensing current going through a winding of the second VSD motor is a mere duplication of parts. Additionally, Applicant has not disclosed that having a second current sensor for sensing current going through a winding of the second VSD motor does anything more than produce the predictable result of being able to further sense the current of the second VSD. Since it has been held that has no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04 IV. A, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to modify Schuster as modified to further comprise a second current sensor for sensing current going through a winding of the second VSD motor and meet the claimed limitations in order to provide the predictable results of providing greater coverage of electrical monitoring in the compressor by also being able to sense the current flowing through the second VSD.
Yoshida teaches that is conventional for a motor drive to have overcurrent protection (Yoshida, paragraph [0006], see Fig. 1). Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Schuster as modified, with electrical protection to overcurrent for the controller, as Yoshida teaches that it is conventional for motor drives to have overcurrent protection (Yoshida, paragraph [0006]), thereby preventing unwanted damage to the motor.


Allowable Subject Matter
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art of record Schuster (US 2016/0290671 – previously cited) in view of Lifson (US 2010/0307177) and Ivan (WO 2006/093647A1 – provided by Applicant in the IDS, previously cited), further in view of Hwan (KR 20110014435A, previously cited), Schnetzka (US 2007/0063668, previously cited), Kiesel (US 2012/0210037).
The prior art of rrecord when considered as a whole, either alone or in combination, does not anticipate or render obvious:
the compressor is a compressed gas compressor comprising an inlet for receiving ambient air and a compressed gas outlet connected to a compressed gas user network. 
Schuster as modified teaches the structures required to teach the controller and compressor limitations of claim 13, however, the limitations of claim 25 would fundamentally alter the function and system of Schuster by changing the type of fluid circulating within the system and the outlet of compressor air to a compressed gas user network. As Schuster merely recirculates the fluid that is compressed, and uses a refrigerant, the combination would not be obvious to modify the prior art structures to have the claimed invention without improper hindsight of independent claims 13, 23, and 26, with dependent claims therefrom are considered allowable. 


Response to Arguments
Applicant's arguments filed 10/18/2021 have been fully considered but they are not persuasive. 
Applicant’s arguments are directed to the 35 USC 103 rejections of the previous office action, and notes that the combination of references previously presented does not teach the amendments to the independent claims. The Examiner has considered Applicant’s statements, but since no clear argument as to how and why the references previously presented cannot teach the amendment, the statements are conclusory statements. Further, as the rejection has been altered to incorporate new references in order to teach the amendment, the grounds of rejection have changed. As such, please see the rejection above for a full assessment of the claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 4,044,285 – teaches multiple motors with multiple current sensors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEL N BABAA whose telephone number is (571)270-3272. The examiner can normally be reached M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAEL N BABAA/            Examiner, Art Unit 3763